DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recited “a storage medium storing a program” and the specification does not exclude ineligible signal embodiments. A review of the specification as a whole has failed to define or is completely silent about the storage medium definition. Therefore claims 15-16 are rejected as signal per se. 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki US 20070189415 A1.
As per claims 1, 13 and 15 wireless transmitter (see figs.7, 8, 17 and 18) comprising: phase rotation sequence generation circuitry to generate, on a basis of input transmit bits, a phase rotation sequence in which a frequency response has a bandwidth (see abstract and fig.7 element 13 and 14 and para [0055] for….frequency-division multiplexing transmission and para [0098] for….the chip-dividing unit 13 divides each symbol of the transmission-symbol sequence into SF number (SF=2 in the figure) of chips (see (b) of FIG. 8), and a .pi./2-phase-rotation unit 14 performs .pi./2 or -.pi./2 for the even-numbered or odd-numbered chips of the divided chip sequence); up-sampling circuitry to change a sample rate of the phase rotation sequence and further replicate the phase rotation sequence (see fig.7 element 15 and para [0040] for…since the amount of phase rotation that is performed for each chip of the repetitive-chip sequence is made to change in increments of k2.pi./CRF (k is an integer specific to a mobile station); and  frequency shift frequency-shift-setting unit 21 that uses the parameters k, CRF, SF and Q in the portion for setting the amount of change in phase rotation per unit time and para [0086] for…the phase-rotation unit 16 also performed frequency shift specific to the mobile station.) wherein when the phase rotation sequence generation circuitry generates the phase rotation sequence, using a first phase rotation sequence and a second phase rotation sequence whose frequency component changes with time (see fig.7 combined element 14 and 18 and para [0045] for…then those chips are repeated a specified number of times (CRF times) and the chips of the obtained repetitive-chip sequence are rearranged so that they have the same arrangement as the original chip sequence and para [0084] for…setting the amount of change in phase rotation per unit time) , the first phase rotation sequence being a frequency modulated signal whose frequency is selected on the basis of the transmit bits (see fig.7 element 12 and para [0079] for…a data-modulation unit 12 converts the channel-encoded data sequence to I, Q complex components (symbols), the phase rotation sequence generation circuitry generates the phase rotation sequence, using a plurality of the first phase rotation sequences that has a sequence length shorter than a sequence length of the second phase rotation sequence (se fig.8 element C and D and para [0099] rearranges that repetitive-chip sequence so that it has the same arrangement as the chip sequence S0, S0', S1, S1' (see (d) of FIG. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki US 20070189415 A1 in view of Hasegawa US 20140016452 A1.
As per claim 4, Kawasaki teaches all the features of the claimed invention except wherein the phase rotation sequence generation circuitry generates the first phase rotation sequence, using a data signal and a known signal.
Hasegawa teaches wherein the phase rotation sequence generation [[unit]] circuitry generates the first phase rotation sequence, using a data signal and a known signal (see para [0064] [0119] for…. the pilot-symbol generating unit 9 generates pilot symbols, which are known signal.  The combination processing unit 4 combines data and the pilot symbols).
In view of the above, having the system of Kawasaki and given the well-established teaching of Hasegawa, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Hasegawa into Kawasaki  so that when .
Allowable Subject Matter
Claims 5-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the magnitude of the specified amount of shift is different from the magnitude of an amount of shift set in another wireless transmitter, and the frequency shift [[unit]] circuitry shifts the frequency component of the phase rotation sequence on the frequency axis on the basis of the specified amount of shift, to thereby allow the wireless transmitter to transmit a signal such that the transmitted signal does not overlap a signal transmitted from the other wireless transmitter on the frequency axis as recited in claim 5. an interference measurement  circuitry to calculate a measured interference value with respect to the frequency domain signal on the basis of a signal of a frequency other than a frequency including a transmit signal component, as recited in claims 7 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EMMANUEL BAYARD/          Primary Examiner, Art Unit 2633